Citation Nr: 0615896	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-24 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for waiver of premiums on Supplemental Service 
Disabled Veterans Insurance (SRH) under 38 U.S.C.A. § 1922A.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had military service from August 1970 to April 
1972, and from August 1973 to November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 decision by the RO.  



FINDINGS OF FACT

1.  The veteran has a Service Disabled Veterans Insurance 
(RH) policy, which is effective on June 1, 1992; VA is 
waiving premiums on that policy on the basis that the veteran 
is totally disabled.  

2.  On August 24, 1999, the veteran applied for Supplemental 
Service Disabled Veterans (RH) Life Insurance; he was issued 
a $5,000 policy pursuant to his application, with a monthly 
premium of $14.85.  

3.  On January 13, 2000, the veteran applied for Supplemental 
Service Disabled Veterans (RH) Life Insurance; he was issued 
a $15,000 policy pursuant to his application, with a monthly 
premium of $55.35.  



CONCLUSION OF LAW

As the veteran is not eligible for waiver of premiums on 
Supplemental Service Disabled Veterans Insurance (SRH) under 
38 U.S.C.A. § 1922(A), his claim is without legal merit.  38 
U.S.C.A. §§ 1912, 1922, 1922A (West 2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record.  38 U.S.C.A. § 5103A.  

The record reflects that the veteran has not received a 
specific notice advising him of the information and evidence 
necessary to substantiate his claim.  

However, he was advised of the basis for the denial of his 
claim, and of the pertinent law and regulations, in the July 
2004 Statement of the Case and October 2004 Supplemental 
Statement of the Case.  The Board finds that he has received 
the notice to which he is entitled in connection with this 
claim.  

In any event, as will be discussed in further detail 
hereinbelow, the benefit the veteran seeks is prohibited by 
law.  In VAOPGCPREC 5-2004, VA's Office of General Counsel 
held that VA is not required to notify or assist a claimant 
where there is no reasonable possibility that such notice and 
aid can substantiate the claim because there is no legal 
basis for the claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
and 38 C.F.R. § 3.159.  

Therefore, the veteran will not be prejudiced by the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  


Factual background

The record reflects that the veteran has a $5,000, 20-year 
endowment Service Disabled Veterans Insurance (RH) policy, 
which is effective on June 1, 1992.  In August 1999, VA 
waived the premiums on that policy, effective on September 1, 
1998, on the basis that the veteran was totally disabled.  

On August 24, 1999, the veteran submitted a signed VA Form 
29-0189, Application for Supplemental Service Disabled 
Veterans (RH) Life Insurance, requesting a $5,000 ordinary 
life policy.  

The application form explained that the supplemental 
insurance was similar to his existing RH insurance.  The form 
specifically stated that "[t]his Supplemental insurance does 
not provide for waiver of premiums due to total disability."  

The veteran indicated on the application that he wanted the 
premiums paid through a monthly deduction from his VA 
compensation.  

In response to the application, the veteran was issued a 
$5,000 ordinary life policy on September 10, 1999 ([redacted] 
[redacted]).  The monthly premium for the policy was $14.85.  

On January 13, 2000, the veteran submitted a signed VA Form 
29-0189, Application for Supplemental Service Disabled 
Veterans (RH) Life Insurance, requesting a $15,000 20-year 
payment life policy.  

The form specifically stated that "[t]his Supplemental 
insurance does not provide for waiver of premiums due to 
total disability."  

The veteran indicated on the application that he wanted the 
premiums paid through a monthly deduction from his VA 
compensation.  

In response to the application, the veteran was issued a 
$15,000 20-year payment life policy on January 20, 2000 ([redacted] 
[redacted]).  The monthly premium for the policy was $55.35.  

In September 2003, the veteran submitted a VA Form 29-357, 
Claim for Disability Insurance Benefits.  Later in September 
2003 VA informed him that his claim was disallowed, as his RH 
policy premiums were already being waived.  

The veteran disagreed with the September 2003 determination, 
arguing that he was entitled to waiver of the premiums on his 
two SRH policies.  He asserted that he did not find the word 
"supplemental" used in his insurance policy.  

The veteran argued that the information he was provided by 
the RO informed him he was purchasing RH insurance, and not 
SRH insurance.  He asserts that he is entitled to the 
requested waiver on the grounds that he is totally disabled.  
 
In May 2004, during the course of this appeal, VA liberally 
construed the August 1999 claim to also constitute an 
informal claim for a second RH life insurance policy; VA 
issued him a $5,000 5-year level premium term policy, 
effective on August 24, 1999, and waived the premiums for 
that policy.  


Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date  
service connection was granted.  38 U.S.C.A. § 1922.  

According to 38 U.S.C.A. § 1912, an insured who applies for a 
waiver of insurance premiums based on a total disability 
rating for six months or more may be entitled to such a 
waiver, if certain conditions are met.  38 U.S.C.A. § 1912.  

An individual who is insured under 38 U.S.C.A. § 1922(a), and 
who also qualifies for a waiver of premiums under 38 U.S.C.A. 
§ 1912 is eligible, as provided in 38 U.S.C.A. § 1922A, for 
supplemental insurance in an amount not to exceed $20,000.  
38 U.S.C.A. § 1922A(a).  

No waiver of premiums shall be made in the case of any person 
for supplemental insurance granted under 38 U.S.C.A. § 1922A.  
38 U.S.C.A. § 1922A(d).  

The record reflects that the veteran purchased two SRH 
policies totaling $20,000, the last in January 2000.  While 
he asserts that his total disability renders him eligible for 
waiver of the premiums on those policies, Congress has 
specified in 38 U.S.C.A. § 1922A(d) that the premiums on SRH 
policies shall not be waived; Congress did not provide for 
any exceptions.  

The veteran contends, in essence, that he was misled into 
purchasing the SRH policies, believing the policies instead 
were for RH insurance.  

His signed August 1999 and January 2000 applications, 
however, specifically informed him that he was applying for 
supplemental insurance, and that the premiums for such 
insurance could not be waived.  

Moreover, despite having had the premiums for his RH 
insurance waived by August 1999, he marked the box indicating 
that he wished the premiums for his SRH insurance to be 
deducted from his compensation payments.  He thereafter 
continued to pay premiums on the two SRH policies until he 
requested a waiver of the premiums in September 2003.  

In light of the above, the Board finds his current assertions 
that he nevertheless believed he was purchasing RH insurance 
(a type of insurance for which he already knew he qualified 
for a waiver of premiums) to lack credibility.  

To the extent the veteran is instead arguing that VA misled 
him into believing the premiums could be waived (although, 
again, he paid premiums on the policies for several years 
before requesting a waiver), the Board points out that 
inaccurate advice would not create any legal right to 
benefits where such benefits are otherwise precluded.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.").  

In a case where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Since the policies at issue ([redacted] and [redacted]
[redacted]), are both clearly SRH policies the veteran applied for 
and received, and as 38 U.S.C.A. § 1922A(d) prohibits, 
without exception, waiver of the premiums on such policies, 
there is no basis for the veteran's claim for waiver of the 
premiums on the policies.  

Thus, the Board finds that his claim must be denied on the 
basis that is legally insufficient.  



ORDER

Eligibility for waiver of premiums on Supplemental Service 
Disabled Veterans Insurance under 38 U.S.C.A. § 1922A is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


